In a matrimonial action, plaintiff husband appeals from an order of the Supreme Court, Suffolk County (Geiler, J.), dated July 24, 1984, which denied his motion for reargument of his prior motion to compel defendant and the parties’ son to submit to a blood grouping test.
Appeal dismissed, with costs.
No appeal lies from an order denying reargument. Special Term properly determined that the motion before it was one for reargument. The affidavits of plaintiff and his parents submitted in support of the application contained no new evidentiary facts which were unavailable at the time of the original application (see, Frank v Gessel, 108 AD2d 896; Foley v Roche, 68 AD2d 558). Thus, no appeal lies from the denial of the motion. Mangano, J. P., Brown, Niehoff and Lawrence, JJ., concur.